Citation Nr: 0415432	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  97-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a 
thyroid disorder with depression, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a disorder of the prostate.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a testicular disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO).  

Procedural history

The veteran had active service from June 1975 to January 
1983. 

The veteran was granted service connection for a thyroid 
disorder in an August 1983 rating decision; a noncompensable 
disability rating was assigned.  In a July 1995 rating 
decision, the veteran's disability rating was increased to 10 
percent.  
In a July 1996 rating decision, the veteran's disability 
rating was increased to 30 percent.  

In a February 1999 rating decision, the RO confirmed and 
continued the veteran's 30 percent rating for a thyroid 
disorder.  The veteran disagreed with the February 1999 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of a substantive appeal 
(VA Form 9) in November 1999.  
The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 1999.  The transcript 
of the hearing is associated with the veteran's claims 
folder.

In a June 2000 decision, the Board denied an increased rating 
for the veteran's thyroid disorder.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims.  In an Order dated November 2000, the Court 
vacated the Board's June 2000 decision, and remanded this 
matter to the Board for development consistent with the 
Court's Order.  In August 2001, the Board remanded this issue 
to the RO for additional development required to comply with 
the Court's Order.  

In its June 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for disorders of 
the prostate and testicles.  The veteran appealed that 
denial.  In an November 2000 joint motion, the parties moved 
to dismiss the veteran's appeal as to those issues.  The 
Court so ordered in November 2000.  

In April 2002, the RO received the veteran's request to 
reopen the claims of entitlement to service connection for 
disorders of the prostate and testicles.  
In August 2002, the RO received a claim of entitlement to 
service connection for a back disorder.  In a November 2002 
rating decision, the RO denied the back claim.  In an April 
2003 rating decision, the RO declined to reopen the prostate 
and testicular claims.  The veteran disagreed with those 
decisions in April 2003; the appeal as to those issues was 
perfected with the timely receipt of the veteran's VA Form 9 
in November 2003.  

This case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

The Board observes that, in addition to the issues listed 
above, the February 2004 certification of appeal (VA Form 8) 
lists the issue of entitlement to service connection for 
vocal chord paralysis as being on appeal.  That issue was 
denied by the Board in its June 2000 decision, but was not 
appealed to the Court and therefore was not a subject of the 
Court's November 2000 remand.  The Board's decision is 
therefore final.  See 38 C.F.R. § 20.1100 (2003).  The Board 
can identify no subsequent RO adjudication of that issue.  
Accordingly, it is not before the Board and will not be 
addressed further in this decision.  See 38 C.F.R. § 19.35 
(2002) [a VA Form 8 is issued by the RO for administrative 
purposes only and does not confer or deprive the Board of 
jurisdiction of an issue].


REMAND

For reasons expressed below, the Board believes that all 
issues on appeal must be remanded for further development.

Stegall considerations

The Board notes that in the August 2001 remand, the Board 
specifically requested that the veteran be examined by a 
physician with expertise in endocrinology to determine the 
current severity of his service-connected thyroid disorder.  
The veteran was afforded VA examinations in October 2002 and 
July 2003 for the purpose of evaluating the veteran's thyroid 
disorder in compliance with the Board's remand; however it 
does not appear that either examination was conducted by a 
physician with expertise in endocrinology.  The Board draws 
this conclusion based on the physicians' own statement of 
specialties as documented on the examination report.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Psychiatric symptoms

In addition, the Board notes that the July 2003 psychiatric 
examination leaves a significant question unanswered with 
respect to attribution of symptoms between service-connected 
and non service-connected psychiatric disabilities.  
Essentially, the examiner found that the veteran has major 
depression that is associated with his service connected 
hypothyroidism and also has a dysthymic disorder which is not 
associated with any service connected disability.  To 
properly evaluate the veteran's service connected 
hypothyroidism with depression, the Board must determine the 
severity of the service-connected portion of the veteran's 
psychiatric symptomatology as distinguished from the 
nonservice-connected portion.  
The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The July 2003 examiner assessed the veteran's GAF score as 60 
when only the non service-connected symptoms were considered.  
According to the examiner, considering the service connected 
symptoms would further lower the GAF score to 50.  However, 
the Board cannot determine from this estimate what the 
veteran's GAF score would be if only the service connected 
component were considered.  The record provides no other 
basis on which to properly apportion the veteran's 
psychiatric symptoms.  Such apportionment is clearly 
necessary to evaluate the veteran's service-connected 
psychiatric disability when a similar, co-existing non 
service-connected psychiatric disability is present.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Additional evidence

With respect to the issues of entitlement to service 
connection for a lumbar spine disorder and whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for a disorder of the 
prostate and a testicular disorder, the Board notes that the 
RO obtained additional medical evidence in the form of VA 
outpatient treatment records after the September 2003 SOC was 
issued.  Some of the medical evidence obtained by the RO is 
directly pertinent to these claims.  The RO did not 
readjudicate those issues in light of the new evidence and 
did not issue an SSOC subsequent to its receipt.

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, this case must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  The veteran should be examined by a 
physician with expertise in endocrinology 
to determine the current severity of his 
service-connected thyroid disorder.  The 
examiner should review the veteran's VA 
claims file in conjunction with the 
examination.  Any indicated tests or 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology specifically attributable 
to the veteran's service-connected 
thyroid disability.  The examiner should 
specifically comment on the presence of 
such symptoms as cold intolerance, 
muscular weakness, cardiovascular 
involvement, mental disturbance 
(dementia, slowing of thought, 
depression), bradycardia (less than 60 
beats per minute), sleepiness, decreased 
levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays), slow 
return of reflexes and weight gain.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  The veteran should then be scheduled 
for evaluation by a psychologist.  The 
examiner should review the veteran's VA 
claims file in conjunction with the 
examination.  After interviewing the 
veteran and/or conducting appropriate 
testing, the psychologist should render 
an opinion concerning what psychiatric 
diagnoses are present.  The examiner is 
asked to specifically comment on the 
possible coexistence of separate 
disabilities of major depression and a 
dysthymic disorder and, to the extent 
possible, differentiate between the two.  
The report of the psychological 
evaluation of the veteran should be 
associated with the veteran's VA claims 
folder.

3.  The RO should then arrange for a 
psychiatric examination of the veteran to 
determine the current severity of any 
service-connected psychiatric 
symptomatology, i.e., only those symptoms 
that can be attributed to the veteran's 
thyroid disorder.  The examiner should 
review the veteran's VA claims file in 
conjunction with the examination.  The 
examiner should attempt, to the extent 
possible, to describe which specific 
psychiatric symptoms are attributable to 
the veteran's service-connected thyroid 
disorder and further should distinguish 
any non service-connected symptomatology.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  VBA should then review the evidence 
of record, including the additional 
evidence obtained since the September 
2003 SOC, and readjudicate the veteran's 
claims.  In so doing, VBA should 
accomplish any additional development it 
deems to be necessary.  If the claims 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




